Case 2:20-cr-00473-JAK Document 29 Filed 10/29/20 Page 1 of 4 Page ID #:68
       Case 2:20-cr-00473-JAK Document 29 Filed 10/29/20 Page 2 of 4 Page ID #:69



 1         ‫܈‬      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
 2   allegedly involving a narcotics or controlled substance offense with maximum
 3   sentence of ten or more years.
 4         ‫܈‬      On motion by the Government or on the Court’s own motion
 5   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
 6   defendant will flee.
 7         ‫܈‬      On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
 8   allegedly involving any felony that is not otherwise a crime of violence that
 9   involves a minor victim, or possession or use of a firearm or destructive device or
10   any other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
11         The Court concludes that the Government is entitled to a rebuttable
12   presumption that no condition or combination of conditions will reasonably assure
13   the defendant’s appearance as required and the safety or any person or the
14   community [18 U.S.C. § 3142(e)(2)].
15         The Court finds that no condition or combination of conditions will
16   reasonably assure: ‫ ܈‬the appearance of the defendant as required.
17                      ‫ ܈‬the safety of any person or the community.
18         The Court has considered: (a) the nature and circumstances of the offense(s)
19   charged, including whether the offense is a crime of violence, a Federal crime of
20   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
21   or destructive device; (b) the weight of evidence against the defendant; (c) the
22   history and characteristics of the defendant; and (d) the nature and seriousness of
23   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
24   considered the initial and supplement reports and recommendations of the U.S.
25   Pretrial Services Agency.
26         The Court bases its conclusions on the following:
27         As to risk of non-appearance:
28
                                                2
       Case 2:20-cr-00473-JAK Document 29 Filed 10/29/20 Page 3 of 4 Page ID #:70



 1                ‫܈‬     Conflicting information regarding status in the United States.
 2   Family members told the Pretrial Services Agency that Defendant was born in
 3   Mexico, in 2018 he was removed from the United States; however, Defendant told
 4   the Pretrial Services Agency that he is a United States citizen;
 5                ‫܈‬     In 2015, Defendant was charged with illegal entry and alien
 6   inadmissibility;
 7                ‫܈‬     Defendant has previously used methamphetamine and cocaine;
 8                ‫܈‬     Unrebutted presumption.
 9         As to danger to the community:
10                ‫܈‬     The updated report of the Pretrial Services Agency contains the
11   following information, provided by the case agent: At the time of Defendant’s
12   arrest, the following was discovered in the Defendant/family residence: two
13   firearms in a freezer; a loaded firearm magazine in a bedroom that Defendant
14   shared with Co-Defendant Beltran-Torres, along with heroin; and two to three
15   pounds (each) of heroin and methamphetamine in the garage, which is currently
16   being tested by law enforcement;
17                ‫܈‬     Defendant has sustained felony convictions for possession of a
18   controlled substance for sale and for transportation of a controlled substance for
19   sale and a misdemeanor conviction for domestic violence with injury;
20                ‫܈‬     The Indictment alleges that after sustaining the convictions
21   listed above, Defendant possessed firearms and ammunition, as described in
22   Counts Two and Seven therein;
23                ‫܈‬     The Indictment alleges that Defendant, along with the Co-
24   Defendant, distributed heroin in October 2019 and September 2020;
25                ‫܈‬     Defendant has previously used methamphetamine and cocaine;
26                ‫܈‬     Unrebutted presumption.
27
28
                                                3
       Case 2:20-cr-00473-JAK Document 29 Filed 10/29/20 Page 4 of 4 Page ID #:71



 1         IT IS THEREFORE ORDERED that the defendant be detained until trial.
 2   The defendant will be committed to the custody of the Attorney General for
 3   confinement in a corrections facility separate, to the extent practicable, from
 4   persons awaiting or serving sentences or being held in custody pending appeal.
 5   The defendant will be afforded reasonable opportunity for private consultation
 6   with counsel. On order of a Court of the United States or on request of any
 7   attorney for the Government, the person in charge of the corrections facility in
 8   which defendant is confined will deliver the defendant to a United States Marshal
 9   for the purpose of an appearance in connection with a court proceeding.
10   [18 U.S.C. § 3142(i)]
11
     Dated: October 29, 2020
12
                                                        /s/
13                                             PATRICIA DONAHUE
                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
